The Court granted defendant's petition for certification limited to the issues of whether seized evidence should be suppressed because of the police officer's warrantless search for driving credentials and whether the trial court erred in addressing the prosecutor's exercise of peremptory challenges. The Court has determined that the issue of the warrantless search for driving credentials should be remanded to the Superior Court, Appellate Division, for reconsideration in light of this Court's opinion in State v. Ornette M. Terry, 232 N.J. 218, 223, 179 A.3d 378 (2018), and it is so ordered.
Defendant's appeal challenging the prosecutor's exercise of peremptory challenges *247is dismissed without prejudice. Defendant may make an application to this Court to reopen that portion of the appeal after the Appellate Division's disposition on remand, if appropriate.
Jurisdiction is not retained.